139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Alan NOHARA, Defendant-Appellant.
No. 97-15288.D.C. No. CV-96-00733-ACK.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the District of Hawaii Alan C. Kay, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Alan Nohara appeals the sentence imposed by the district court following Nohara's successful 28 U.S.C. § 2255 motion seeking to vacate the firearm portion of his conviction.  Nohara contends the district court lacked jurisdiction to resentence him for his remaining drug conviction and enhance his sentence under U.S .S.G. § 2D1.1.


3
We reject this contention in light of our recent opinion in United States v. Handa, 122 F.3d 690 (9th Cir.1997), cert. denied, 66 USLW 3473 (U.S. Jan. 20, 1998) (No. 97-7156).  Accordingly, the district court is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Wells's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3